Citation Nr: 0112718	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-13 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of apportionment of pension benefits for a child.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision in January 1999 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that R. W., who is the veteran's mother and 
the grandmother of the veteran's son J., has claimed 
entitlement to apportionment of the veteran's pension 
benefits for the benefit of J., and that issue is referred to 
the RO for appropriate action. 

FINDINGS OF FACT

1. The veteran's ex-wife D. O'H. is in receipt of an 
apportionment of $100 per month of the veteran's pension 
benefits for the benefit of the veteran's son J.

2.  The veteran's son J.  does not live with D. O'H.


CONCLUSION OF LAW

D. O'H. is not entitled to apportionment of $100 per month of 
the veteran's pension benefits for the benefit of the 
veteran's son, J.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.450, 3.451 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute.  The veteran has not identified 
any additional relevant evidence to be obtained and 
considered by VA.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and the Board will proceed 
to consider the claim on the merits. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). 

Applicable regulations provide that all or any part of the 
pension or compensation payable on account of any veteran may 
be apportioned, if the veteran's children are not residing 
with the veteran and the veteran is not reasonably 
discharging his responsibility for the children's support.  
No apportionment will be made where the veteran is providing 
for dependents.  Prior to release of any amounts, the 
relationship of the claimant will be fully developed, and the 
necessary evidence secured.  38 C.F.R. § 3.450 (a)(c)(f) 
(2000).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, pension or 
compensation may be specially apportioned between the veteran 
and his dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration will be given to 
such factors as: the amount of VA benefits payable; other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed; and special needs of 
the veteran, his dependents, and the apportionment claimants.  
38 C.F.R. § 3.451.  

In the instant case, the veteran's ex-wife, D. O'H., who is 
the mother of his 3 children, filed an application for 
apportionment of non-service connected pension benefits to 
which the veteran is entitled, and a decision by the RO in 
January 1999 granted an apportionment of $100 per month for 
each of the 3 children, or a total of $300 per month.  The 
children are G., J., and C.  (Because G. has attained the age 
of 18 years, apportionment for his benefit has been 
terminated.)

The Board notes that, although both D. O'H. and the veteran 
have made statements to the effect that financial hardship 
justifies or militates against apportionment of the veteran's 
pension, the issue raised by the veteran for the Board's 
consideration is whether apportionment of his pension 
benefits to D. O'H. for the benefit of his son J. should 
continue.  He has not disagreed with apportionment of his 
pension to D. O'H. for the benefit of his daughter C.  

In statements received in May 1999 and June 1999, the veteran 
stated that his son J. had been charged with a crime and was 
in a juvenile correctional facility.  In February 2000, the 
veteran stated that J. was no longer living with his mother 
D. O'H. but rather was living with R.W., the mother of the 
veteran and the grandmother of J.  The veteran requested that 
apportionment payments to D. O'H. for the benefit of J. be 
stopped.

In a June 2000 statement, R.W. confirmed that J. was not 
living with his mother, 
D. O'H.

In support of his claim, the veteran submitted copies of a 
statement by the Social Security Administration (SSA) and an 
order of a Ohio state court.  SSA approved R.W. as J.'s 
representative payee for benefits from that agency.  In 
February 2000, the court ordered that the payee of child 
support for J. from a county child support enforcement agency 
be changed from D. O'H. to R.W.

In December 2000, the RO wrote to D. O'H. and provided her an 
opportunity to make comments concerning the issue currently 
on appeal to the Board.  She did not respond.

The Board finds that the evidence is uncontroverted that J., 
a child of the veteran, does not live with D. O'H., to whom 
an apportionment of $100 per month of the veteran's pension 
benefits is being paid and, therefore, D. O'H. is not a 
proper person to be receiving an apportionment for the 
benefit of J.  Further apportionment to her for the benefit 
of J. is thus not warranted.  38 C.F.R. §§ 3.450, 3.451.


ORDER

Apportionment of the veteran's pension to D. O'H. for the 
benefit of the veteran's son J.  not being proper, the appeal 
is granted.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

